 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     BANK OF AMERICA, N.A.,                          )
 4                                                   )
                          Plaintiff,                 )     Case No.: 2:17-cv-01106-GMN-BNW
 5
            vs.                                      )
 6                                                   )                     ORDER
     KEVIN MONINGER, et al.,                         )
 7                                                   )
                          Defendants.                )
 8
 9          Pending before the Court is the Report and Recommendation of United States

10   Magistrate Judge Brenda Weksler, (ECF No. 60), which recommends that Plaintiff’s Motion

11   for Default Judgment, (ECF No. 57), be granted.

12          A party may file specific written objections to the findings and recommendations of a

13   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

14   D. Nev. Local R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

15   determination of those portions to which objections are made. 28 U.S.C. § 636(b)(1); D. Nev.

16   IB 3-2(b). The Court may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1); D. Nev. Local R. IB 3-

18   2(b). Where a party fails to object, however, the Court is not required to conduct “any review

19   at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149

20   (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a

21   magistrate judge’s report and recommendation where no objections have been filed. See, e.g.,

22   United States v. Reyna–Tapia, 328 F.3d 1114, 1122 (9th Cir. 2003).

23          Here, no objections were filed, and the deadline to do so has passed.

24   ///

25   ///


                                                 Page 1 of 2
 1         Accordingly,
 2         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 60), is
 3   ACCEPTED and ADOPTED in full.
 4         IT IS FURTHER ORDERED that Plaintiff’s Motion for Default Judgment, (ECF No.
 5   57), is GRANTED.
 6         IT IS FURTHER ORDERED that the Court finds that SALV, LLC acquired its
 7   ownership interest in the property located at 3153 Arville Street, Las Vegas Nevada 89102,
 8   APN 167-07-411-080 subject to the deed of trust recorded on November 21, 2009, at
 9   Instrument No. 200912010001115.
                        17
10         DATED this ______ day of December, 2019.
11
12                                               ___________________________________
                                                 Gloria M. Navarro, District Judge
13                                               United States District Court
14
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
